Order entered November 13, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00373-CV

    BV ENERGY PARTNERS, LP AND BV REAL ESTATE MANAGEMENT, INC.,
                             Appellants

                                              V.

         RICHARD M. CHEATHAM, TSAR ENERGY, LLC, ET AL., Appellees

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 11-13622

                                          ORDER
       We GRANT appellants’ November 11, 2014 second unopposed motion for extension of

time to file reply brief and ORDER the brief be filed no later than November 24, 2014.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE